DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-29 are currently pending. Claims 16-29 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 5 of the response, filed December 15, 2021, with respect to the objections and 35 U.S.C. 112(b) rejections have been fully considered and are persuasive in light of amendments.  The objections of Claims 16-30 and 35 U.S.C. 112(b) rejections of Claims 16-22, 26-27, 29-30 have been withdrawn. 
Applicant's arguments, see Pg. 5-8 of the response, filed with respect to the rejections of Claims 16 and 23 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive.
Regarding Claims 16 and 23, as best understood, Applicant argues the prior art, Fukuda et al. (JP2002310053A), does not teach “wherein the band joining edge and the crown joining edge are each spaced apart from the blade of the respective runner segment along a length of the band joining edge and the crown joining edge”, citing Figures 2 and 3 of Fukuda. However, the Office respectfully disagrees with the interpretation of the claim language as well as the drawings of Fukuda. 
With respect to the claim language, the claims require the edges to be “spaced apart along a length thereof from the blade”. There is no specifying of what length. The arguments along with the annotated Figure in Pg. 7 of the response acknowledges at least some length along the edge is spaced apart from the blade. Therefore, even assuming arguendo that the interpretation of the drawings by Applicant is correct, the Fukuda would meet the requirements of the claims. 


No additional arguments have been presented regarding remaining claims.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-24 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (JP2002310053A), hereinafter Fukuda. Fukuda was cited in the IDS filed October 28, 2020. References to the text of Fukuda will refer to the machine translation provided with the IDS filing. See also the translation provided with this action. 
	Regarding Claim 16, Figures 1-3 of Fukuda disclose a runner (3) for a hydraulic machine, comprising: a band (3b); a crown (3a); a plurality of blades (4) extending between the crown (3a) and the band (3b), a plurality of runner segments (5), wherein each runner segment (5) comprises a band portion (5b), a crown portion (5a), and a blade (4) of the plurality of blades; wherein the band portion (5b), the crown portion (5a), and the blade (4) of each runner segment (5) are integrally formed with one another; each runner segment (5) attachable to another runner segment at a band joining edge (10) and a crown joining edge (9); and wherein the band joining edge (10) and the crown joining edge (9) are each spaced apart along a length thereof from the blade (4) of the respective runner segment (5) [0021-0023].  
Regarding Claim 17, Fukuda discloses the runner as set forth in Claim 16. 
Figures 2-3 of Fukuda disclose wherein each crown portion (5a) has a first crown joining edge (9) and a second crown joining edge (opposite side of 5a from 9), and each band portion (5b) has a first band joining edge (10) and a second band joining edge (opposite side of 5b from 10). Each crown and band portion (5a, 5b) has two edges which are attached to respective adjacent portions, as shown in Figure 2.  
Regarding Claim 18, Fukuda discloses the runner as set forth in Claim 17. 
Figures 2-3 of Fukuda disclose wherein in each runner segment (5) the blade (4) extends between the band portion (5b) and the crown portion (5a) from a part of the band portion (5b) remote from both the first and second band joining edges (10 and on edge opposite side of 5b), to a part of the crown portion (5a) remote from the first and second crown joining edges (9 and on edge opposite side of 5a). 
Regarding Claim 19, Fukuda discloses the runner as set forth in Claim 16. 
Figures 2-3 of Fukuda disclose wherein one of or both the band joining edges (10 and on edge opposite side of 5b) and the crown joining edges are curved (9 and on edge opposite side of 5a). 
Regarding Claim 20, Fukuda discloses the runner as set forth in Claim 19. 
wherein one of or both of the band joining edges and the crown joining edges (10, 9) define an arc of a circle. The edge (10, 9) is a weld line described as being a straight line or a constant curve [0012]. Regarding the straight line, the application acknowledges a straight line to be an infinite radius (see Pg. 9 of Specification filed July 23, 2020). Regarding the constant curve, this is interpreted to be the arc of a circle since circles are of constant curve. 
Regarding Claim 21, Fukuda discloses the runner as set forth in Claim 19. 
Figure 2 of Fukuda discloses wherein one or both of the band joining edges and the crown joining edges (10, 9) are defined by an intersection of a cylinder with the band or the crown (3b, 3a). The edge (10, 9) is a weld line described as being a straight line or a constant curve [0012]. Regarding the straight line, the application acknowledges a straight line to be an infinite radius (see Pg. 9 of Specification filed July 23, 2020). Regarding the constant curve, this is interpreted to be the arc of a circle since circles are of constant curve. The intersection of an infinite radius cylinder with any plane is a straight line. The intersection of a cylinder with a perpendicular plane forms a circle. 
Regarding Claim 22, Fukuda discloses the runner as set forth in Claim 16. 
Figures 1-3 of Fukuda disclose a Francis turbine comprising the runner (3). The structure of runner (3) shown is recognized to be that of a Francis turbine. 
	Regarding Claim 23, Figures 2-3 of Fukuda disclose a method of assembling a runner (3), comprising the steps of: forming a runner segment (5) comprising a band portion (5b), a crown portion (5a), and a blade (4) as an integral component, such that the band portion (5b) comprises a first joining edge (10) and a second joining edge (edge on opposite side of 5b), the crown portion (5a) comprises a first joining edge (9) and a second joining edge (edge on opposite side of 5a), the crown portion (5a) and band portion (5b) first and second joining edges (9, 10, spaced apart along a length thereof from the blade (4) of the segment (5); and joining a plurality of the runner segments (5) together at the joining edges (9, 10, and opposing edges) to form the runner (3) [0021-0023].  
	Regarding Claim 24, Fukuda discloses the method as set forth in Claim 23. 
	Fukuda discloses wherein the runner segments (5) are joined together by welding [0023]. 
	Regarding Claim 28, Fukuda discloses the method as set forth in Claim 23. 
Figures 1-3 of Fukuda disclose wherein the runner (3) is a runner for a Francis turbine. The structure of runner (3) shown is recognized to be that of a Francis turbine.
Regarding Claim 29, Fukuda discloses the runner as set forth in Claim 16. 
Figure 1 of Fukuda discloses a hydraulic machine (1) comprising a runner (3) [0001]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Kuhnen (US 4,213,025 A), hereinafter Kuhnen.
Regarding Claim 25, Fukuda teaches the method as set forth in Claim 24. 
Fukuda does not expressly teach wherein the welding comprises narrow gap welding as claimed. However, narrow gap welding would have been obvious in view of Kuhnen. 
Figure 1 of Kuhnen shows welded components wherein welding comprises narrow gap welding (between 1, 2). Therefore, narrow gap welding is a known technique in the art. Furthermore, narrow gap welding is known to be produce low volume welding seams. One of ordinary skill would use narrow gap welding based on economical, thermal, and metallurgical reasons (Col. 1, Lines 17-20). Although not specified to be for a runner, the teachings of Kuhnen are applicable to that of Fukuda since they relate to improving welding. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Fukuda such that the welding comprises narrow gap welding as suggested by Kuhnen, since narrow gap welding is a known welding technique which provides benefits with respect to economical, thermal, and metallurgical aspects. 

Claim 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Tonooka et al. (US 3,797,965 A), hereinafter Tonooka.
Regarding Claim 26, Fukuda teaches the method as set forth in Claim 24. 
Fukuda does not expressly teach wherein an automatic welding tool follows a predetermined trajectory during the welding step as claimed. However, using an automatic welding tool would have been obvious in view of Tonooka. 
Tonooka teaches a method of assembling a runner wherein the welding may be automated, in other words, wherein an automatic welding tool follows a predetermined trajectory. Automating the welding step reduces the welding time (Col. 5, Lines 22-27). Although the welding is on a different part of the turbine than Fukuda, the teachings of Tonooka show how automating the welding of runners is known in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Fukuda such that the welding is carried out by an automatic welding tool follows a predetermined trajectory during the welding step as suggested by Tonooka, to provide the benefit of reducing welding time. 
Regarding Claim 27, Fukuda and Tonooka teach the method as set forth in Claim 26. 
Fukuda teaches wherein the trajectory defines a cylindrical surface or is defined by an intersection between a cylinder and the crown portion (5a) or the band portion (5b). The edge (10, 9) is a weld line, in which the trajectory will follow, described as being a straight line or a constant curve [0012]. Regarding the straight line, the application acknowledges a straight line to be an infinite radius (see Pg. 9 of Specification filed July 23, 2020). Regarding the constant curve, this is interpreted to be the arc of a circle since circles are of constant curve. The intersection of an infinite radius cylinder with any plane is a straight line. The intersection of a cylinder with a perpendicular plane forms a circle along the surface of said cylinder.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745